Title: To George Washington from Staunton, Va., Academy Trustees, 16 December 1795
From: Staunton, Virginia, Academy Trustees
To: Washington, George


          
            Sir
            Staunton [Va.] Decr 16th 1795
          
          Having understood that your Excellency had appropriated certain Shares in the James River Company to the purpose of some publick literary Institution in the State of Virginia, leaving to the Legislature thereof the power of fixing upon the place to be endowed; and having been informed that that Body have refered to your Excellency the particular application of your donation, with a recommendation of the upper parts of Virginia only: we the Trustees of the Staunton Accademy have taken the liberty of addressing you in favor of Staunton, as a place well calculated to answer the views both of the Legislature and yourself.
          We make no doubt but the Situation of the university of William and Mary had weight with the legislature in recommending the upper parts of Virginia, not only as it would better accommodate the Citizens at large, but promote a laudable œmulation in the two Institutions—Taking it then for granted that these considerations will have great weight with your excellency we beg leave to observe that Staunton is situate nearly at an equal distance from the North-Carolina & Maryland lines where they cross the Valley in which it stands—That it is one hundred and eighty miles distant from Williams-Burgh and upwards of two hundred & [ ] miles from the western boundary of Virginia—True it is we are situate rather too much to the East of this boundary were we to be governed by the extent of territory only; but when we consider the present State of population & that the brokenness of the country westward will not admit of an equal number of Citizens with other parts of the State we conceive, that the Œbjection will in some degree be removed—Add to the Considerations of Situation aforesaid that it is the Seat of

a district Court for the five Neighbouring Counties, The point at which the cross posts intersect, & has now become the most considerable inland Village in Virginia (Winchester Excepted) & is capable of supporting a large Number of Scholars.
          That the Situation is healthy and agreeable the Climate perfectly similar to that of all the country west of the blue Ridge & would not only invite Students from that quarter but from others more unhealthy—These considerations are respectfully submitted to your Excellency well aware that none will have weight which have not in view the publick good—We humbly conceive that Should Staunton prove the object of your favor That time will Justify your Choice, & that this institution thus liberally endowed, having before it the Example of The disinterested Virtue & patriotism of the founder will produce the best gift that can be confered on a State, men who deserve the Title of Sons to the father of their Country. We are sir with the most unqualifyed respect and esteem yr very humble Servants
          
            Archibald StuartAlexr St ClairD. StephensonA. HumphrysRo. GrattanJacob KinneyJno. CoalterJacob Swoope
          
        